Name: 76/754/ECSC: Commission Decision of 17 September 1976 concluding the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and Canada
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  America;  European construction
 Date Published: 1976-09-24

 Avis juridique important|31976D075476/754/ECSC: Commission Decision of 17 September 1976 concluding the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and Canada Official Journal L 260 , 24/09/1976 P. 0027 - 0027 Finnish special edition: Chapter 11 Volume 3 P. 0034 Greek special edition: Chapter 11 Volume 8 P. 0155 Swedish special edition: Chapter 11 Volume 3 P. 0034 Spanish special edition: Chapter 11 Volume 6 P. 0141 Portuguese special edition Chapter 11 Volume 6 P. 0141 COMMISSION DECISION of 17 September 1976 concluding the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and Canada (76/754/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 6 and 8 thereof, Whereas the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and Canada, signed in Brussels on 26 July 1976, should be concluded on behalf of the European Coal and Steel Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and Canada is hereby concluded and approved on behalf of the Community. The text of the Protocol is annexed to this Decision. Article 2 The President of the Commission shall give, as regards the Community, the notification provided for in Article 3 of the Protocol (1). Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 17 September 1976. For the Commission Christopher SOAMES Vice-President (1)The date of entry into force of the Protocol will be published in the Official Journal of the European Communities.